

117 HJ 35 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of the Comptroller of the Currency relating to “National Banks and Federal Savings Associations as Lenders”.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 35IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. García of Illinois submitted the following joint resolution; which was referred to the Committee on Financial ServicesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of the Comptroller of the Currency relating to National Banks and Federal Savings Associations as Lenders.That Congress disapproves the rule submitted by the Office of the Comptroller of the Currency relating to National Banks and Federal Savings Associations as Lenders  (85 Fed. Reg. 68742; published October 3, 2020), and such rule shall have no force or effect.